            Case 2:20-cv-03818-JFW-PVC Document 1-1 Filed 04/27/20 Page 1 of 8 Page ID #:16

1
    Electronically FILED by Sup ior Court of California, County of Los Angeles on 03/18/2020 05:37 PM Sherri R. Carter, Executive Officer/Clerk of Court, by N. Alvarez,Deputy Clerk
                                                                                          20STCV11090
                                            Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Jon Takasugi




                            1     Neama Rahmani (State Bar No. 223819)
                                  Ronald L. Zambrano (State Bar No. 255613)
                            2      ron@westcoasttriallawyers.com
                            3     Rosie Zilifyan (StateBar No. 328868)
                                   rosie@westcoasttriallawyers.com
                            4     WEST COAST EMPLOYMENT LA WYERS, APLC
                                  350 South Grand Avenue, Suite 3325
                            5     Los Angeles, California 90071
                                  Telephone: (213) 927-3700
                            6
                                  Facsimile: (213) 927-3701
                            7      efilings@westcoasttriallawyers.com

                            8     Attorneys for Plaintiff
                                  JESSICA GARCIA
                            9
                          10                                     SUPERIOR COURT OF THE STATE OF CALIFORNIA
                          11                                                 FOR THE COUNTY OF LOS ANGELES
                          12

                          13      JESSICA GARCIA, as an Individual,                                                              20STC:V1 1 090
                                                                                                         Case No.:

                          14                              Plaintiff,
                                                                                                                      COMPLAINT FOR DAMAGES
                          15                                V.

                          16      AMAZON.COM SERVICES LLC., a
                                  Delaware business organization; and DOES                                 1) WRONGFUL TERMINATION IN
                          17      1 through 250, inclusive,                                                   VIOLATION OF GOVERNMENT CODE
                                                                                                              § 12952 (FAIR CHANCE ACT)
                          18                             Defendants.
                          19

                          20
                                                                                                                       DEMAND FOR JURY TRIAL
                          21

                          22
                                             COMES NOW the Plaiptiff, JESSICA GARCIA, (who hereinafter shall be referred to as the
                          23
                                  "Plaintiff' or as "GARCIA"), who hereby respectfully alleges, avers, and complains, as follows:
                          24
                          25      II
                          26      II
                          27      II
                          28      II



                                                                            COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-03818-JFW-PVC Document 1-1 Filed 04/27/20 Page 2 of 8 Page ID #:17




                                                     INTRODUCTION

          2

          3 1.     This is an action _brought by the Plaintiff,. JESSICA GARCIA, pursuant to California

          4        statutory, decisional, and regulatory laws. Plaintiff was an employee of Defendants,

          5        AMAZON.COM SERVICES LLC, (hereinafter referred to as "AMAZON"), at all times

          6        herein mentioned.

          7

          8 2.     Plaintiff alleges that California statutory, decisional, and regulatory laws prohibit the conduct

          9        by Defendants herein alleged, and therefore Plaintiff has an entitlement to monetary relief on

         10        the basis that Defendants violated such statutes, decisional law, and regulations.

         11
         12                                 JURISDICTION AND VENUE

         13

         14   3.   Jurisdiction is proper in this court by virtue of the California statutes, decisional law, and

         15        regulations, and the local rules under the Los Angeles County Superior Court Rules.

         16

         17   4.   Venue in this Court is proper in that AMAZON has a principal business address located in

         18        the City of Chatsworth, County of Los Angeles, State of California.

         19

         20                                             PARTIES

         21

         22   5.   At all times herein mentioned Plaintiff, JESSICA GARCIA, is and has been a resident of Los

         23        Angeles, State of California.

         24

         25   6.   Defendants, AMAZON, is and at all times herein mentioned has been a Delaware corporation

         26        with the capacity to sue and to be sued, and doing business, with a principal place of business

         27        located at 9031 Lurline Avenue, Chatsworth, California 91311.
     I   28   II
                                                         2
                                        COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-03818-JFW-PVC Document 1-1 Filed 04/27/20 Page 3 of 8 Page ID #:18




           7.    Plaintiff is informed and believes and thereon alleges that each of the Defendants herein were
       2         at all times the agent, employee, or representative of each remaining Defendant and were at
       3         all times herein acting within and outside the scope and purpose of said agency and
       4         employment. Plaintiff further alleges that as to each Defendant, whether named, or referred
       5         to as a fictitious name, said Defendants supervised, ratified, controlled, acquiesced in,
       6         adopted, directed, substantially participated in, and/or approved the acts, errors, or omissions,
       7         of each remaining Defendant.
       8

       9   8.    The true names and capacities of t~e Defendants named herein as DOES 1 through 250,

      10         inclusive, whether individual, corporate, partnership, association, or otherwise, are unknown
      11         to Plaintiff who therefore sues these Defendants by such fictitious names. Plaintiff will
      12         request leave of court to amend this Complaint to allege their true names and capacities at

      13         such time as they are ascertained.
      14
      15                                     FACTUAL ALLEGATIONS

      16

      17   9.    On or about September 26, 2019, Plaintiff was offered an employment position with
      18         AMAZON as a Human Resources Specialist. Plaintiff accepted this position.
      19

      20   10.   On or October 09, 2019 AMAZON revoked their job offer to Plaintiff because of prior
      21         convictions on Plaintiffs background history. This revocation was done without any efforts
      22         in obtaining any explanatory information from the Plaintiff regarding said convictions or any

      23         other form of individualized assessment.

      24
      25   11.   Plaintiff has timely filed a Complaint of Discrimination with the Department of Fair
      26         Employment and Housing and obtained a Right to Sue letter dated October 21, 2019. As
      27         such, Plaintiff has exhausted her administrative remedies to pursue claims under the Fair
      28         Employment and Housing Act ("FEHA").
                                                             3
                                      COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-03818-JFW-PVC Document 1-1 Filed 04/27/20 Page 4 of 8 Page ID #:19




       1

       2                                       FIRST CAUSE OF ACTION

       3         (WRONGFUL TERMINATION IN VIOLATION OF GOVERNMENT CODE §12952)

       4                             (CRIMINAL IDSTORY DISCRIMINATION)

       5                             (PLAINTIFF AGAINST ALL DEFENDANTS)

       6

       7   12.     Plaintiff incorporates all paragraphs above as though fully set forth herein.

       8

       9   13.     Defendant is a business entity regularly employing at least the minimum number of employees

      10           upon which certain legal duties and obligations arise under various laws and statutes,

      11           including the FERA. At all times herein mentioned in this complaint, Government Code

      12           § 12900 were in full force and effect and were binding on the Defendants and the Defendants

      13           were subject to their terms.

      14

      15   14.     Plaintiff timely filed a complaint of discrimination with the Department of Fair Employment

      16           and Housing alleging inter alia violations of Government Code § 12952, fully exhausting

      17           Plaintiffs administrative remedies, and has been issued a Right to Sue Letter, conferring

      18           jurisdiction on this court over these claims.

      19

      20   15.     Under the Fair Employment Housing Act, after an employer offers a candidate a job,

      21           employers can conduct a criminal history check. Cal. Gov. Code § 12952. If the employer

      22           intends to deny an applicant a position of employment solely or in part because of the

      23           applicant's conviction history, the employer must make an individualized assessment about

      24           a candidate's conviction history. Cal. Gov. Code§ 12952(c)(l). This means that an employer

      25           cannot take back the job offer without considering the nature and gravity of the criminal

      26           history, the time that has passed since the conviction, and the nature of the job sought. Cal.

      27           Gov. Code § 12952(c)(2). If the employer decides to take back the job offer based on a

      28           candidate's criminal history, the employer must tell the candidate in writing, provide a copy
                                                         4
                                        COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-03818-JFW-PVC Document 1-1 Filed 04/27/20 Page 5 of 8 Page ID #:20




       1         of any conviction history report the employer relied on, and give the candidate at least five

       2         business days to respond. Cal. Gov. Code § 12952(c)(3). The employer must consider the

       3         information the applicant submitted before making a final decision. Cal. Gov. Code §

       4         12952(c)(4).

       5

       6   16.   On or about September 26, 2019, Plaintiff was offered an employment position with

       7         AMAZON as a Human Resources Specialist. Plaintiff accepted this position.

       8

       9   17.   On or October 09, 2019 AMAZON revoked their job offer to Plaintiff because of convictions

      10         on Plaintiff's background history. This revocation was done without any efforts in obtaining

      11         any explanatory information from the Plaintiff regarding said convictions.

      12

      13   18.   Defendants failed to take the necessary steps in accordance with the § 12952, when learning

      14         of Plaintiff's convictions. Specifically, in or about October 11, 2019, Defendants informed

      15         Plaintiff, via email, that the felony convictions on her record prevented Plaintiff from keeping

      16         her position with Defendants and Defendants revoked Plaintiff's job offer that same day.

      17         There was no individualized assessment or' any invitation for Plaintiff to address any

      18         reasonably considered concerns of the Defendant, as required by the aforementioned statute.

      19

      20   19.   As a direct and legal result of Defendants' conduct, and each of them, Plaintiff has suffered

      21         and continues to suffer general, consequential, and special damages, including but not limited

      22         to substantial losses in earnings, other employment benefits, physical injuries, physical

      23         sickness, as well as emotional distress, plus medical expenses, future medical expenses, and

      24         attorneys' fees, all to her damage in the amount according to proof.

      25

      26   20.   Said actions justify the imposition of punitive damages in that Defendants committed the acts

      27         alleged herein maliciously, fraudulently and oppressively, with the wrongful intention of

      28         injuring Plaintiff, from an improper and evil motives amounting to malice, and in conscious
                                                       5
                                      COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-03818-JFW-PVC Document 1-1 Filed 04/27/20 Page 6 of 8 Page ID #:21




       1         disregard of Plaintiffs rights. Based upon the foregoing, Plaintiff is entitled to recover

       2         punitive damages from Defendants, and each of them, in an amount according to proof.

       3

       4                                                PRAYER
       5

       6   1.    For damages according to proof, including loss of earnings, deferred compensation, overtime

       7         and other employment benefits;

       8

       9   2.    For general damages, according to proof;

      10

      11   3.    For other special damages according to proof, including but not limited to reasonable medical

      12         expenses;

      13

      14   4.    For prejudgment interest on lost wages and benefits;

      15

      16   5.    For costs incurred by Plaintiff, including reasonable attorneys' fees and costs of suit, in

      17         obtaining the benefits due Plaintiff and for violations of Plaintiffs civil rights through the the

      18         Fair Employment & Housing Act, as set forth above; and

      19

      20   6.    For such other and further relief as the court deems just and proper.

      21

      22   Dated: March 18, 2020                        WEST COAST EMPLOYMENT LA WYERS, APLC
      23

      24
                                                        By:-~---------
      25                                                 Ronald L. Zambrano, Esq.
                                                         Rosie Zilifyan, Esq.
      26                                                 Attorneys for Plaintiff,
                                                         JESSICA GARCIA
      27

      28   II
                                                       6
                                      COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-03818-JFW-PVC Document 1-1 Filed 04/27/20 Page 7 of 8 Page ID #:22




                                             DEMAND FOR JURY TRIAL

       2          Plaintiff hereby demands a jury trial.

       3

       4    Dated: March 18, 2020                 WEST COAST EMPLOYMENT LAWYERS, APLC

       5

       6
                                                  By:-~------'---------
       7                                                   Ronald L. Zambrano, Esq.
                                                           Rosie Zilifyan, Esq.
       8                                                   Attorneys for Plaintiff,
                                                           JESSICA GARCIA
       9

      10

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23
     . 24

      25

      26

      27

      28
                                                        7
                                       COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-03818-JFW-PVC Document 1-1 Filed 04/27/20 Page 8 of 8 Page ID #:23

          1

Electronically FILED by Superior Court of California, County of Los Angeles on 03/1 B/20~ig!ffV1~a'?8rri R. Carter, Executive Officer/Clerk of Court, by N. Alvarez,Deputy Clerk




                                                                                                                                                                        SUM-100
                                                          SUMMONS                                                                          FOR COURT USE ONLY
                                                                                                                                       (SOLO PARA USO DE LA CORTE)
                                                  (CITAC/ON JUDICIAL)
                NOTICE TO DEFENDANT:
                (AV/SO AL DEMANDADO):
                AMAZON.COM SERVICES LLC., a Delaware business organization;
                and DOES 1 through 250, inclusive,
                YOU ARE BEING SUED BY PLAINTIFF:
                (LO ESTA DEMANDANDO EL DEMANDANTE):
                JESSICA GARCIA, as an Individual,

                  NOTICE! You have been sued. Tile. court may decide against you without your being heard unless you respond within 30 days. Read lhe information
                 below.
                    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
                 served on the plaintiff. A letter or phone call will not protect you. Your written response must be iri proper legal form if you want the court to hear your
                 case. There may be a court form that you can use for your response. You can find these court forms.and more information at the California Courts
                 Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
                 the court clerk for a fee waiver form. If you do not file your response on time, you may Jose the case by default, and your wages, money, and property
                 may be taken without further warning from the court.
                     There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
                 referral service. If you cannot afford an attorney, you may be eligible for fme legal services from a nonprofit legal services program. You can locale
                 these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org), the California Courts Online Seif-Help Center
                 (www.caurtinfo.ca.gov/se/fhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
                 costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
                 1A VISOI Lo han demandado. Si no respande dentro de 30 dlas, la carte puede decidir en su contra sin escuchar su versi6n. Lea la informaci6n a
                 continuaci6n.
                   Tiene 30 DIAS DE CALENDAR/0 despues de que le entreguen esta citaci6n y papeles /egales para presentar una respuesta por escrito en esta
                 carte y hacer que se entregue una copia al demandante. Una carta o una 1/amada telef6nica no lo prategen. Su respuesta por escrito tiene que estar
                 en fqrmato legal correcto si desea que procesen su caso en la carte. Es posible que haya un formulario que usted pueda usar para su respuesta.
                Puede encontrarestos formularios de la carte y mas informaci6n·en el Centro de Ayuda da las Cortes de California (www.sui:i::>ne.ca.gov), en la
                biblioteca de /eyes de su condado o en la carte que le quede mas cerca. Si no p_uede pagar la cuota de presentaci6n, pidiJ al secretario de la carte
                que le de un formulario de exenci6n de page de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso par incumpl/mlento y la carte le
                padra quitar su sue/do, dinero y bienes sin mas advertencia.
                  Hay otros requisitos lega/es. Es recomendable que 1/ame a un abagado inmediatamente. Si no conace a un abogado, puede 1/amar a un servicia de
                rem/si6n a abogados. Si no puede pagar a un abagada, es posible que cumpla con Jos requisitos para abtener servicios legates gratuitas de un
                programs de· servicios !ego/es sin fines de lucre. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
                '(www.Jawhelpcalifornla.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniendose en contacto con la carte a el
                co/egia de abagados locales. AV/SO: Por Jey, la carte liene derecho a rec/amar las cuotas y /os costos exentos por impaner un gravamen sabre
                cualqu/er recuperaci6n de $10,000 6 mas de valor recibida mediante un acuerda o una concesi6n de arbitraje en un caso de derecho civil. Tiene que
                pagar el gravamen de la carte antes de que la carte pueda desechar el caso.

               The name and address of the court is:                                                                       CASE NUMBER:
                                             Superior Court of California, County of
               (El nombre y direcci6n de la carte es):                                                                     (Nume~ttJ'!:3T CV' 1                  1 09 0
               Los Angeles 111 North Hill Street
               Los Angeles, California 90012
               The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
               (El nombre, la direcci6n y el numero de telefono de/ abogado def demandante, o de/ demandante que no tiene abogado, es):
               Ronald L. Zambrano, Esq., 350 S. Grand Avenue, Suite 3325, Los Angeles, California 90071; (213) 927-3700
                                                          Sherri R. Carter Executive Officer I Clerk of Court
               DATE:      03/18/2020                                             Clerk, by                                                                              , Deputy
               (Fecha)                                                           (Secretario)           N. AIv arez                                                      (Adj unto)
              ·(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
               (Para prueba de entrega de esta citation use el formulario Proof of Service of Summons, (POS-010)).
                                                 NOTICE TO THE PERSON SERVED: You are served
                                                 1.       D
                                                         as an individual defendant.
                                                 2.       D
                                                         as the person sued under the fictitious name of (specify):


                                                     3.   [X]   on behalf of (specify):    Amazon.com Services LLC, a Delaware business organization
                                                          under:   D      CCP 416. 10 (corporation)                         D       CCP 416.60 (minor)
                                                                   D      CCP 416.20 (defunct corporation)                  D       CCP 416.70 (conservatee)
                                                                   D      CCP 416.40 (association or partnership)           D       CCP 416.90 (authorized person)
                                                                 [X] other (specify): CCP             17701.16
                                                     4.   D     by personal delivery on (date):
                                                                                                                                                                           Pa e1 of1
               Form Adopted for Mandatory Use
                 Judlclal Council of Callfomia
                                                                                       SUMMONS                                                  Code of Civil Procedure§§ 412.20, 465
                                                                                                                                                                  WlNW.courtfnfo.ca,gov
                 SUM-100 (Rev. July 1, 2009]
